Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/21 and 03/25/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu (Reg. No.: 77497) on 05/12/22.

The application has been amended as follows: 

1. (Currently Amended) An optical unit with a shake correction function comprising: 
a movable body comprising an optical module;
wherein the optical module includes a lens drive mechanism; 
a gimbal mechanism structured to swingably support the movable body around a first axial line intersecting an optical axis and swingably support the movable body around a second axial line intersecting the optical axis and the first axial line; 
a fixed body which supports the movable body through the gimbal mechanism; and 
a shake correction drive mechanism structured to swing the movable body around the first axial line and around the second axial line; 
wherein the gimbal mechanism comprises a gimbal frame which connects the movable body with the fixed body; 
wherein the gimbal frame comprises a first frame portion located on one side in an optical axis direction with respect to a first end part which is an end part on the one side of the fixed body; 
wherein the movable body comprises a movable body protruded portion which is located on the one side in the optical axis direction with respect to the first end part;
wherein the fixed body comprises an outer frame part in a rectangular shape which is viewed in the optical axis direction, 
the gimbal frame comprises second frame portions which are disposed at first diagonal positions on both sides in the first axial line direction of the first frame portion and at second diagonal positions on both sides in the second axial line direction of the first frame portion, and 
one of the first diagonal position and the second diagonal position is a diagonal position of the outer frame part.

4. (Cancelled) 

5. (Currently Amended) The optical unit with a shake correction function according to claim 1, wherein the other of the first diagonal position and the second diagonal position is a diagonal position of the movable body and is located on an inner peripheral side with respect to the outer frame part.

6. (Currently Amended) The optical unit with a shake correction function according to claim 1, wherein the second frame portion is extended from the first frame portion to an other side in the optical axis direction.

8. (Currently Amended) The optical unit with a shake correction function according to claim 1, wherein the first frame portion comprises: 
a rectangular portion whose diagonal directions viewed in the optical axis direction are the first axial line direction and the second axial line direction; 
first protruded portions which are protruded from corner parts on both sides in the first axial line direction of the rectangular portion to an outer side in the radial direction; and 
second protruded portions which are protruded from corner parts on both sides in the second axial line direction of the rectangular portion to an outer side in the radial direction, 
each of the first protruded portion and the second protruded portion is connected with the second frame portion, and 
at least the rectangular portion of the first frame portion is located on an inner peripheral side with respect to an outer circumferential edge of the movable body which is viewed in the optical axis direction.

4.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a shake correction drive mechanism”, in claims 1-3 and 5-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a shake correction drive mechanism” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a shake correction drive mechanism” coupled with functional language “structured to swing the movable body” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 and 5-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a shake correction drive mechanism” is shown as being implemented by a first magnetic drive mechanism and a second magnetic drive mechanism that each include a set of a magnet and a coil (Paragraphs 0027-0028 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


5.) Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An optical unit with a shake correction function comprising: 
wherein the optical module includes a lens drive mechanism; 
a gimbal mechanism structured to swingably support the movable body around a first axial line intersecting an optical axis and swingably support the movable body around a second axial line intersecting the optical axis and the first axial line; 
a shake correction drive mechanism structured to swing the movable body around the first axial line and around the second axial line; 
wherein the gimbal frame comprises a first frame portion located on one side in an optical axis direction with respect to a first end part which is an end part on the one side of the fixed body; 
wherein the fixed body comprises an outer frame part in a rectangular shape which is viewed in the optical axis direction, 
the gimbal frame comprises second frame portions which are disposed at first diagonal positions on both sides in the first axial line direction of the first frame portion and at second diagonal positions on both sides in the second axial line direction of the first frame portion, and 
one of the first diagonal position and the second diagonal position is a diagonal position of the outer frame part.”

Dependent Claims 2-3 and 5-9 are also allowed due to their dependence on allowed independent claim 1. 

The following are the closest prior-art of record:

Yeo (US Pub No.: 2015/0195459A1) discloses a camera module that includes a lens barrel disposed in a housing to receive a lens; and a driving unit moving the lens barrel relative to the housing, wherein the driving unit comprises: a first driving unit in the lens barrel; and a second driving unit in the housing, and wherein the lens barrel comprises a central area on which the lens is disposed; and a peripheral area surrounding the central area, in which the first driving unit is disposed in the peripheral area. The camera module includes a lens barrel disposed in a housing to receive a lens; and a plurality of driving units moving the lens barrel relative to the housing, wherein a first direction is defined perpendicularly to an optical axis of the lens, a second direction is defined perpendicularly to the optical axis of the lens and the first direction, and the driving units including coils and moving the lens barrels in the same direction along the first direction or the second direction have coil winding directions corresponding to each other.

Enta (US Pub No.: 2017/0353662A1) disclose an actuator which can realize a further reduction in height. Provided is an actuator which performs shake correction by tilting a driven member using the drive force of a voice coil motor, wherein a support part tiltably supports a movable body with respect to a fixed body in which one from between a magnet part and a coil part is disposed on a base member, the movable body being configured so that the other from between the magnet part and the coil part is disposed on a frame-shaped retaining member on which the driven member is mounted. The retaining member has steps, and these steps enable a mounting site of the driven member to be closer to the base member than the disposition site of the one from between the coil part and the magnet part. An elastic supporting part has a biaxial gimbal mechanism, and movable part is fixed to an outer gimbal. Elastic supporting part is disposed at an approximate center of base member in a floating fashion, and fixed by stopper. Elastic supporting part supports movable part such that movable part can rotationally sway around the X axis and the Y axis orthogonal to the optical axis (Z axis), that is, elastic supporting part supports movable part such that movable part can be tilted.


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 







Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697